Citation Nr: 1708436	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of a left ankle fracture (left ankle disability).

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left ankle disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left ankle disability.

6.  Entitlement to service connection for a left knee meniscus tear, to include as secondary to a service-connected left ankle disability.

7.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left ankle disability.

8.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected left ankle disability.

9.  Entitlement to service connection for a right toe disability, to include as secondary to a service-connected left ankle disability.

10.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left ankle disability.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for rhinitis.

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected gastrointestinal disorder.

15.  Entitlement to service connection for herpes zoster.

16.  Entitlement to an initial disability rating in excess of 70 percent for a mood disorder.

17.  Entitlement to an initial disability rating in excess of 50 percent for pseudofolliculitis barbae (PFB).

18.  Entitlement to a disability rating in excess of 20 percent for a left ankle disability.

19.  Entitlement to a temporary 100 percent disability rating beyond December 31, 2011, for residuals of a left ankle fracture, for a period of convalescence following a surgical procedure.

20.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome, lymphocytic colitis, gastritis, gastroesophageal reflux disease, and peritoneal adhesions (gastrointestinal disorder).

21.  Entitlement to a disability rating in excess of 10 percent for an appendectomy scar.

22.  Entitlement to a compensable disability rating for atopic dermatitis.

23. Entitlement to a disability rating in excess of 10 percent for tinnitus.

24.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

25.  Entitlement to an effective date earlier than February 26, 2010, for the award of service connection for a gastrointestinal disorder, to include whether there was clear and unmistakable error (CUE) in a March 1989 rating decision which denied service connection for a stomach condition.

26.  Entitlement to an effective date earlier than July 9, 2010, for the award of service connection for a left ankle scar, to include whether there was CUE in an October 1, 2010 rating decision.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, November 2011, March 2012, June 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The relevant procedural history of the case has been summarized below.

An October 2010 rating decision granted service connection for PFB with a noncompensable disability rating and granted an increased 10 percent disability rating for the Veteran's left ankle disability, effective June 10, 2010.  In January 2011, the RO granted an increased 20 percent disability rating for the left ankle, effective November 30, 2010.  In a June 2011, the RO granted a higher initial 10 percent rating for PFB.  In June 2014, the RO granted a higher initial 30 percent rating for PFB.  In July 2015, the RO granted a higher initial 50 percent rating for PFB.

In June 2014, the RO reduced the Veteran's left ankle disability rating from 20 percent to 10 percent, effective June 2, 2014.  In a December 2014 decision, the Board found that the reduction was improper and restored the 20 percent rating.  The Board's decision was implemented by the RO in January 2015. 
The Board notes that while the Veteran challenged the effective date of the restoration of the 20 percent disability rating in a March 2015 notice of disagreement, the Board issued a final decision on the issue of whether the reduction of the left ankle disability was proper in December 2014.  That decision became final on the date it was mailed.  38 C.F.R. § 20.1100(a) (2016).  While the AOJ implemented the Board's restoration of the disability rating, the issue was already final and not subject to review by the AOJ. An NOD can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]." 38 C.F.R. § 20.201 (2016).  The Veteran cannot challenge the merits of the Board's December 2014 decision by expressing disagreement with the AOJ's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  As such, the issue of entitlement to an earlier effective date for the restoration of a 20 percent rating for a left ankle disability is not on appeal.

The November 2011 rating decision granted a temporary total rating for convalescence following surgery, effective November 1, 2011.  In July 2015, the RO extended the temporary total rating to January 1, 2012.  

The March 2012 rating decision continued a 30 percent disability rating for IBS.

The Veteran testified at a hearing in September 2012 before the undersigned.  A copy of the transcript is of record.  During the hearing, the Veteran provided testimony with regard to claims for increased rating for PFB and a left ankle disability, and with regard to an extension of a temporary total rating for convalescence following left ankle surgery.

The June 2013 rating decision, in pertinent part, denied claims for an earlier effective date for the award of service connection for a gastrointestinal disability and for the award of service connection for left ankle scar, and found that there was no CUE in assigning the effective dates because previous decisions were properly based on the available evidence of record at the time and the rules then in effect.  The Board has recharacterized the first CUE claim, as it relates to the Veteran's gastrointestinal disability, as whether there was CUE in a in a March 1989 rating decision which denied service connection for a stomach condition, since this was the specific contention raised by the Veteran and his former representative in an October 2012 claim, and the Board finds that this contention was adequately addressed in the discussion provided in a December 2013 statement of the case.  The Board has recharacterized the effective date claim, as it relates to the Veteran's left ankle scar, as a claim of entitlement to an earlier effective date for the award of service connection, since the Veteran submitted a timely notice of disagreement to the October 2010 decision which granted service connection for a left ankle scar, appealing the effective date of the award of service connection.  

The June 2013 rating decision also denied increased ratings for tinnitus, atopic dermatitis, and an appendectomy scar, denied claims to reopen service connection for left and right shoulder disabilities, and denied service connection for left and right hip disabilities, a right knee disability, a left meniscus tear, a low back disability, right and left foot disabilities, a right toe disability, sinusitis, rhinitis, bronchitis, and sleep apnea.

The Veteran filed a timely NOD to the June 2013 decision in July 2013, and the RO issued a statement of the case in December 2013.  In March 2014, the Veteran filed a VA Form 21-0958 disagreeing with all issues denied in the June 2013 rating decision.  This was accepted as a timely substantive appeal to the June 2013 rating decision.  The Board notes that the March 2014 VA Form 21-0958 was received within one year of the June 2013 rating decision.  With respect to the issues of entitlement to increased ratings for tinnitus and atopic dermatitis, the Veteran checked the box indicating disagreement with "Effective Date of Award."  The June 2013 rating decision denied increased ratings for tinnitus and dermatitis, and therefore did not assign an effective date for either disability.  Therefore, the Veteran's VA Form 21-0958 is not a valid NOD with respect to the effective date of the assignment of the ratings in effect for tinnitus and atopic dermatitis.

The Board notes that while a June 2013 rating decision and subsequent rating decisions characterized the Veteran's left hip claim as being secondary to a service-connected gastrointestinal disability, the record shows that the Veteran did not contend that his left hip disability was due to a service-connected gastrointestinal disability at any time.  Instead, he contends that service connection is warranted for his orthopedic disabilities as secondary to his service-connected right ankle.  The Board has, therefore, recharacterized the issue on appeal and has considered whether the Veteran's diagnosed left hip disability is secondary to his service-connected left ankle.  

In December 2014, the Board granted service connection for a mood disorder.  The January 2015 rating decision on appeal implemented the Board's grant of service connection and the RO assigned an initial 30 percent disability rating.  In May 2015, the RO granted a higher initial 70 percent rating for a mood disorder. 

The Board remanded the claims of entitlement to an increased rating for PFB and a left ankle disability and extension of a temporary total disability rating for convalescence following left ankle surgery to the AOJ in April 2014 and December 2014 and the case has been returned to the Board.  Even though the Veteran's disability ratings have been increased during the pendency of this appeal, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claims remain in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2015, the Board found that a claim of entitlement to a TDIU had been raised in relation to the appeal for an increased rating for a mood disorder, and that issue was added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board remanded the issues on appeal in December 2015, to obtain a hard copy of a file contained in a computer disc (CD) submitted by the Veteran.  The documents contained in the CD, specifically, photographs of the Veteran's left ankle, have been added to the record, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

With respect to the claims for an increased rating for pseudofolliculitis barbae and atopic dermatitis, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded Board decision which denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA has appealed that decision to the United States Court of Appeals for the Federal Circuit.  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the claims for an increased rating for pseudofolliculitis barbae and atopic dermatitis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to service connection for a right foot and a right great to disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 1989 rating decision, the RO denied service connection for left and right shoulder disabilities. 

2.  Evidence received since the March 1989 rating decision does not relate to an unestablished fact necessary to substantiate a claim for service connection for a left shoulder disability.

3.  Evidence received since the March 1989 rating decision is new and material, sufficient to reopen service connection for a right shoulder disability.

4.  A chronic right shoulder disability was diagnosed post-service and was not incurred in service.

5.  Right shoulder pain symptoms were not chronic in service and continuous since service separation and arthritis did not manifest to a compensable degree within one year of service separation.

6.  Bilateral hip, knee, and low back pain symptoms were not chronic in service and continuous since service separation and arthritis did not manifest to a compensable degree within one year of service separation

7.  Currently diagnosed left and right hip disabilities are not etiologically related to active service or to a service-connected disability.

8.  Currently diagnosed left and right knee disabilities, to include meniscal tears in the knees, are not etiologically related to active service or to a service-connected disability.

9.  A low back disability is not etiologically related to active service or to a service-connected disability.

10.  The Veteran injured his left ankle and left foot in service, symptoms of arthritis were chronic in service and continuous since service separation, and a currently diagnosed left foot disability is shown to be secondary to a service-connected, post-operative left ankle disability

11.  Currently diagnosed sinusitis, rhinitis, and bronchitis are not etiologically related to service.  

12.  Sleep apnea had its onset post service and is not etiologically related to service or to service-connected gastrointestinal disabilities.

13.  Herpes zoster is not etiologically related to service.

14.  For the entire rating period, psychiatric symptoms and impairment due to a service-connected mood disorder approximate a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood, and do not more nearly approximate a rating based on total occupational and social impairment.  

15.  The Veteran is in receipt of the maximum available rating under Diagnostic Code 5771 based on limitation of motion of the left ankle.  There is no evidence of ankylosis in the left ankle at any time.  

16.  The Veteran's September 7, 2011 left ankle surgery did not necessitate convalescence beyond December 31, 2011.

17.  The Veteran's service-connected gastrointestinal disorder is manifested by lower abdominal pain, with additional symptoms of bloating, cramping, constipation, loose stools, and occasional nausea.

18.  The Veteran has two painful, stable appendectomy scars, which have not been shown to cover an area of at least 144 square inches, and do not result in limitation of motion or loss of function.

19.  Service-connected tinnitus is rated at 10 percent disabling, the maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

20.  For the entire rating period from April 20, 2012, the Veteran was not able to secure and follow substantially gainful or more than marginal employment due to service-connected disabilities.

21.  The record shows that correct facts, as they were known at the time, were before the RO during the March 1989 rating decision; the record does not establish that RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error. 

22.  At the time of the March 1989 rating decision, there was a tenable basis for the RO's denial of service connection for a stomach condition.

23.  March 1989 and December 1993 denials of service connection for a stomach condition were final.  There are no documents or communications of record dated after the December 1993 final denial and prior to February 26, 2010, that constitute a claim to reopen service connection for a gastrointestinal disability.

24.  The Veteran has not adequately set forth allegations of CUE in the October 2010 rating decision, the legal or factual basis for such allegations of error, or why the result would have been manifestly different but for the errors.

25.  There are no documents or communications of record dated prior to July 9, 2010 that constitute a claim for service connection for a left ankle scar.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision which denied service connection for left and right shoulder disabilities is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. 
§ 20.1103 (2016).

2.  The criteria to reopen service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The evidence received subsequent to the March 1989 rating decision is new and material to reopen service connection for a right shoulder disability.  38 U.S.C.A. 
§ 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for service connection for a left knee disability, to include a left knee meniscal tear, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left foot arthritis, plantar fasciitis, and metatarsalgia are met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

11.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

12.  The criteria for service connection for rhinitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

14.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

15.  The criteria for service connection for herpes zoster have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2016).

16.  The criteria for a higher initial rating, in excess of 70 percent, for a mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016).

17.  The criteria for increased rating in excess of 20 percent, for a left ankle fracture, status post-surgical procedure with posttraumatic arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5270 and 5271 (2016).

18.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond December 31, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2016).

19.  The criteria for an evaluation in excess of 30 percent for a service-connected gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, and 7346.  

20.  The criteria for an increased rating, in excess of 10 percent, for an appendectomy scar have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).

21.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2016); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

22.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2016).

23.  Clear and unmistakable error of fact or of law in the March 1989 rating decision is not established.  38 C.F.R. § 3.105 (2016).

24.  The criteria for an effective date prior to February 26, 2010 for the award of service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.350 (a)(2)(i), 3.400 (2016).

25.  The claim of CUE in an October 2007 rating decision regarding the effective date for the award of service connection for a left ankle disability is not valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. § 3.105 (a) (2016).

26. The criteria for an effective date prior to July 9, 2010, for the award of service connection for a left ankle scar have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board finds that the Veteran was provided adequate, preadjudicatory VCAA notice letters addressing his claimed disabilities and he does not contend that he was prejudiced by any inadequacy in notice.  The Board is reopening service connection for a right shoulder disability, but not a left shoulder disability.  The Board finds that preadjudicatory notice to the Veteran met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With regard to the appeal for the earlier effective date claims to include whether there was CUE in prior rating decisions, the Board finds that additional notice addressing these appeals is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection. VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim. VAOPGCPREC 8-2003.  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  
   
Because this decision constitutes a full grant of the benefits sought on appeal with regard service connection for a left foot disability and the claim for a TDIU, no further discussion regarding VCAA notice or assistance duties is required to address these claims.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes service treatment records, private treatment records and opinions, SSA medical records, VA treatment records, VA examinations and opinions, Board hearing testimony, and lay evidence.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, the Board notes that there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2016).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA examinations and medical opinions of record adequately address the Veteran's claims for service connection for right and left hip disabilities, a right knee disability, a low back disability, sinusitis, rhinitis, bronchitis, and sleep apnea.  Examinations of record adequately address his contentions with regard to secondary service connection.  The Board finds, additionally, that medical opinions of record included adequate rational for the opinions rendered based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was also afforded VA examinations to address his increased rating claims, and the Board finds that the rating examinations obtained are adequate and address the applicable rating criteria.  

The Veteran was not afforded VA examinations to address his claimed right shoulder disability and herpes zoster.  However, absent findings in service related to such disabilities, the Board finds that a VA examination or opinion is not necessary to address the claim.  As the Board will discuss below, service treatment records do not reflect findings related to a right shoulder disability or herpes zoster in service and there is no indication that the claimed conditions are related to service.  The Veteran has not identified any additional information or evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Application to Reopen Service Connection for Left and Right Shoulder Disabilities

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

The record shows that service connection for left and right shoulder disabilities was denied in a prior March 1989 rating decision.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for left and right shoulder disabilities in an unappealed March 1989 rating decision.  In that decision, the RO found that the Veteran did not have a right shoulder condition in service or currently.  The RO found that the Veteran suffered a left shoulder strain in 1985 but did not have continuity of left shoulder symptoms or current findings related to the left shoulder.  

The Veteran did not appeal the March 1989 denial of service connection and no relevant medical evidence addressing that issue was received within one year of notice of the denial; thus, the decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2016).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has a currently diagnosed right or left shoulder disability or must tend to establish a nexus between a currently diagnosed shoulder disability and service.

New evidence received subsequent to the March 1989 rating decision, pertinent to the appeal to reopen service connection for left and right shoulder disabilities includes updated private treatment records, VA treatment records and examinations, and lay statements and testimony.  Private treatment records identify complaints of right shoulder pain and identify current right shoulder diagnoses and treatment.   Treatment reports from Northwest Family Physicians and Northwest Orthopedic Surgeons dated in 2006 noted that the Veteran had MRI evidence of AC joint degenerative changes and tendinosis in the right shoulder due a work-related August 2006 injury.  The Veteran also had a history of a dislocated right shoulder 10 to 15 years prior to that time.  University of Minnesota Medical Center records dated in January 2009 reflect a right shoulder rotator cuff repair in 2007 and 2008.  

VA and private treatment records do not identify current diagnoses or treatment for a left shoulder disability, and do not tend to identify any nexus between a claimed left shoulder disability and service.  Private orthopedic treatment records and SSA medical records identify complaints and treatment related to the right shoulder, but not the left shoulder.  The Veteran has not clearly identified any left shoulder treatment or diagnoses in lay statements, and in a September 2012 statement in support of his claim, contends only that service connection is warranted for the left shoulder because he submitted a claim for the right and left shoulder three months after separation from service.  

The Board finds that new evidence of record is not material to reopen service connection for a left shoulder disability.  The Board finds that the September 2012 statement is duplicative of evidence previously of record, as the evidence of record already established that the Veteran had filed a claim for a left shoulder disability shortly after service at the time of his last final denial based on such claim.  Thus, the Veteran's statement is not material to reopen a claim of service connection for a left shoulder disability.   Evidence submitted by the Veteran does not otherwise relate to the unestablished fact of a current disability or nexus between a current disability and service to reopen the previously denied claim of service connection for a left shoulder disability.   For these reasons, the new evidence submitted is not material to the claim for service connection for a left shoulder disability and the claim is not reopened.

Because the Veteran is shown to have current symptoms and diagnoses in right shoulder, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for the Veteran's right shoulder disability has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the claim of entitlement to VA benefits.  Because the RO reopened service connection for the Veteran's right shoulder disability in a June 2013 rating decision, and issued a December 2013 statement of the case which considered the claim on the merits, and because the Veteran has been offered an opportunity to respond to the appeal regarding service connection for a right shoulder disability on the merits, the Board finds no prejudice to the Veteran based on de novo review of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Veteran's other claimed disabilities, to include a rotator cuff tear, plantar fasciitis, metatarsalgia, sinusitis, rhinitis, bronchitis, sleep apnea, and herpes zoster, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Right Shoulder Disability 

Private treatment records show that the Veteran has a currently diagnosed right shoulder disability.  The Board finds that a right shoulder rotator cuff tear, degenerative joint disease, and tendinosis was diagnosed post-service and was not incurred in service.  

Service treatment records do not identify any findings, treatment, or complaints related to right shoulder in service.  

A December 1988 VA examination shows that the Veteran reported a dislocation of the "left" shoulder in service, with no recurrence.  However, no complaints, treatment, or injury to the right shoulder were identified in service.  During examination, the Veteran was assessed with arthralgia, or pain, of the shoulders.  December 1988 x-rays of the bilateral shoulders showed no fracture, dislocation, or focal destructive bony processes.  Both acromioclavicular joints appeared normal.  Based on the contemporaneous x-ray evidence, the Board finds that arthritis in the right shoulder did not manifest to a compensable degree within one year of service separation.

The Board finds that right shoulder symptoms were not chronic in service or continuous since service separation.  As noted above, right shoulder pain symptoms were not identified in service treatment records, and while the Veteran had complaints of shoulder pain post-service in December 1988, right shoulder pain was not shown to be continuous since separation.  

The earliest treatment and diagnoses for a chronic right shoulder disability shown by the record was in 2006.  Treatment reports from Northwest Family Physicians and Northwest Orthopedic Surgeons dated from August 2006 to October 2006 show that the Veteran was evaluated for right shoulder pain due to a work injury in August 2006.  The treatment reports show that the Veteran was working for UPS at the time and fell hitting his shoulder.  He was also noted to be in receipt of workers compensation for the injury.  A September 2006 MRI of the right shoulder showed some acromioclavicular joint degenerative changes and some tendinosis involving the supraspinatus.  While August 2006 treatment records also note that the Veteran had a history of a dislocated right shoulder 10 to 15 years prior, this injury would have occurred post-service between 1991 and 1996.  University of Minnesota Medical Center records dated in January 2009 reflect a right shoulder rotator cuff repair in 2007 and 2008.  

SSA records show that the Veteran complained of right shoulder pain.  A July 2010 medical examination report from Dr. C.Y., associated with SSA records, indicates that he had been treated for a painful right shoulder due to rotator cuff tear beginning in June 2010.  During a July 2010 VA examination, the Veteran reported having a work-related injury to the right shoulder in 2006.  

The evidence of record does not relate a currently diagnosed right shoulder disability to service.  While the Veteran contends that service connection for a right shoulder disability is warranted, he has not identified any treatment, injury, or symptoms related to the right shoulder in service.  The weight of the evidence shows, instead, that complaints and treatment related to a chronic right shoulder disability began post-service in 2006 due to a work-related injury.  For these reasons, the Board finds that service connection for a right shoulder disability is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Disabilities of the Left and Right Hip, Left and Right Knee, Low Back, to Include as Secondary to a Service-connected Left Ankle Disability

The Veteran contends that disabilities of the left and right hip, left and right knee, low back are secondary to a service-connected left ankle disability.  He additionally contends that disabilities of the bilateral knees are due to heavy lifting in service.  

The Veteran has currently diagnosed disabilities of the left and right hip, left and right knee, and low back, which include arthritis in the hips, knees, and back, meniscal tears in both the left and right knee with past arthroscopic surgery, and a baker's cyst in the right knee.  See Private Treatment Records dated from 2000 to 2013 and a March 2013 VA examination.  

The Board finds that symptoms of arthritis in the hips, knees, and back were not chronic in service or continuous since service separation.  Service treatment records do not reflect any diagnosis, treatment, or injury related to the left and right hip, left and right knee, or low back in service.  While a March 1988 separation examination, report of medical history, shows that the Veteran checked "yes" to having or having had a trick or locked knee; no knee complaints were noted on physical examination that day.   

Arthritis in the hips, knees, and back did not manifest to a compensable degree within one year of service separation.  There was no x-ray evidence of arthritis in the hips, knees, or back in service or shortly after service separation.  

The Board finds that the weight of the evidence does not establish a nexus between currently diagnosed disabilities of the back, hips, and knees to service, and instead, indicates that the Veteran had the onset of such disabilities many years after service separation.  Service treatment records do not identify injury, treatment or complaints related to the hips or back in service.  Arthritis of the hips and lumbar spine was not identified until many years post-service.  March 2013 VA x-rays identified only mild degenerative changes in the bilateral hips.   During the March 2013 VA examination, the Veteran identified no history of injury to the hips in service, but instead, he reported progressive bilateral hip pain for over 10 years, since between 2000 and 2005, after service separation.  Additionally, treatment records from Northwest Family Physicians dated in August 2006 show that the Veteran slipped on a driveway at work, sustaining a contusion of the right thigh and hip while working for UPS.  

Private treatment records show that the Veteran had the onset of chronic back symptoms after a post-service injury in 1999.  During a March 2013 VA examination, the Veteran reported that did not have a back injury in service but acknowledged a post-service work injury to back.  March 2001 treatment records from Arbor Lakes Medical Building show that the Veteran had an MRI for the evaluation of low back pain.  The MRI showed L5-S1 neural foraminal stenosis due to hypertrophied bone.  A June 2001 physical medicine note shows that the onset of back pain occurred on March 1999 while the Veteran was working for Northwest Airlines.  A SSA pain  questionnaire dated April 2000 also shows that the Veteran reported sustaining injury to his lower back in March 1999 after lifting a piece of luggage and throwing it onto the luggage cart while working for Northwest Airlines.  

While the Veteran identified a trick or locked knee on a report of medical history at separation, he was not shown to have a chronic disability related to such complaints in service, or continuously after service separation.  He was not treated to chronic knee symptoms until many years after service separation.  September 2012 treatment records from the University of Minnesota Medical Center identified a likely medial meniscus tear in the left knee.  The physician noted, at the time, that with a history of sports and active competition, this would not be an unexpected finding.  The Veteran also had tenderness and fullness in the popliteal region the knee consistent with a Bakers cyst, and it was noted that incidence of meniscal tears associated with this were quite high.  An October 2012 MRI from the University of Minnesota Medical Center showed right knee cartilage loss and a right knee baker's cyst, however, the menisci were intact.  In February 2013, the Veteran had surgery for a right knee arthroscopy and cyst decompression, with preoperative diagnoses of a Baker cyst and subtle meniscal tear.  

During the March 2013 VA examination, the Veteran reported that he did not remember having any injury to his knees in service, but believed that his knee disability may have been due to lifting heavy objects in service.  He had a left knee arthroscopy with partial meniscectomy in October 2010.  In February 2013, had a right knee arthroscopy and cyst decompression.  Examination showed x-ray evidence of arthritis in the bilateral knees.  While the Veteran asserts that his currently diagnosed bilateral knee disability is related to service, absent chronic bilateral knee symptoms in service and continuous symptoms shown in service, the Board finds that he is not competent to provide a nexus between currently diagnosed arthritis, meniscal tears, and a baker's cyst and activities in service.  The Board finds that the evidence of record does not otherwise relate the Veteran's bilateral knee disability to service.

The Board finds that the weight of the evidence does not establish a nexus between currently diagnosed disabilities of the back, hips, and knees and a service-connected left ankle disability.  March 2013 and May 2013 VA medical opinions provide that the Veterans right and left knee disabilities, right and left hips disabilities, and low back condition were less likely as not caused by or the result of his service-connected left ankle condition.  Additionally, the examiner indicated that it was less likely than not that bilateral knee, bilateral hip, and low back conditions were aggravated beyond their natural progression by the service-connected left ankle.  

The May 2013 VA supplemental opinion provided reasons and bases for the examiner's opinions, and included review of the record and citation of relevant medical evidence.  The VA examiner reasoned, in the May 2013 supplemental opinion, that bilateral knee and bilateral hip degenerative changes were relatively symmetric which was not the usual pattern for a disability due to a unilateral condition.  Additionally, the Veteran did not have evidence of ongoing, significantly abnormal gait which would be necessary to have chronic aggravation of a right or left knee and right or left hip condition.  Similarly, the VA examiner reasoned that the Veteran's back condition was less likely as not caused by or the result of, and was not chronically aggravated by his service-connected left ankle since he did not have ongoing evidence of severely abnormal gait.  The Board finds that the March 2013 and May 2013 VA opinions, when considered together, are probative as they were based on a review of the record and included adequate rationale.  The Board finds that the evidence of record does not establish a nexus between currently diagnosed bilateral knee, bilateral hip, and low back disabilities and a service-connected left ankle disability.  

For these reasons, the Board finds that the weight of the evidence is against service connection for currently diagnosed disabilities of the bilateral knees, bilateral hips, and low back.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).

Service Connection for a Left Foot Disability

The Veteran contends that his left foot disability was incurred in service and contends that it is secondary to a service-connected left ankle disability.  He has current diagnoses of arthritis, plantar fasciitis, and metatarsalgia in the left foot.  See Private treatment records and May 2013 VA examination.  

Service treatment records show that the Veteran was treated for injuries to the left foot and left ankle in service.  While treatment reports identify treatment for a left ankle sprain and surgery for a left ankle fracture, he was shown to have pain in the left foot related to the same conditions.  An August 1984 treatment report shows that the Veteran was seen for an injury to the left foot and inversion injury to the left ankle.  He had pain along left fibula and in lateral tarsus.  A September 1984 annual examination noted a left foot history of acute sprain in June 1984.  October 1986 treatment records identify surgery to the left ankle, with x-ray evidence of flattening posterior medial portion of the talar dome and minimal calcification in the interval between the medial malleolus and talus.  A March 1988 separation examination report also made reference to the left foot, and identified an acute sprain to the left foot and ankle with tenderness, treated with physical therapy.  On a report of medical history, the Veteran checked yes to having foot trouble.  The Veteran reported having an ankle operation in 1986 for removal of bone fragments and calcium build-up.  A Medical Board Report from the Naval Hospital identifies an osteochondral fracture posterior medial talar dome.  

The Board finds that while service treatment records largely refer to a left ankle injury, or fracture, as opposed to a left foot fracture, service treatment records do not distinguish an injury to the left ankle from an injury to the left foot in service and x-ray evidence identifies the Veteran's fracture and calcifications as being present in the posterior medial talar and the interval between the between the medial malleolus and talus, i.e., the tarsal bones of the left foot.  

Private treatment records continue to identify arthritis in both the left ankle and foot, secondary to the in-service injury and service-connected left ankle disability.  Treatment records from Northwest Orthopedic Surgeons dated in May 2003 show that the Veteran was evaluated for bilateral foot pain.  Examination of the left foot showed an old ankle fracture with arthritis secondary to the fracture, and a medial spur.  Left foot x-rays showed intraarticular arthritis and a large medial spur.  

A June 2009 CT left ankle completed at the University of Minnesota Medical Center showed degenerative changes at the tibiotalar joint, mild deformity at the medial margin the medial malleolus and multiple small ossicles projecting adjacent to the medial malleolus, all stated to be likely related to prior injury.  The Veteran was also assessed with flexor hallux longus tendon sheath effusion, probable postoperative soft tissue changes posterior laterally, and vascular calcifications.

August 2011 treatment records from Park Nicollet Methodist Hospital identify, with regard to the left ankle, diagnoses of unchanged bony fragmentation in the region of the medial malleolus and tibiotalar ligament, stating that these findings were all likely related to a remote injury and mild to moderate degenerative changes at the anterior and posterior tibiotalar joint with osteophytic spurring.  X-rays of the left foot were stated to be significant for showing a large amount of osteophytes
along the anterior and medial aspect of the ankle joint.  The Veteran also presented with some varus tilting of the talus seemed to aggravate the arthritis and space narrowing along the medial gutter. 

September 2012 treatment records from the University of Minnesota Medical Center included an evaluation of the left ankle and foot.  The Veteran's findings were consistent with osteoarthritic changes in the left ankle primarily involving the anterior medial aspect of the tibia talar joint.  An old fracture in the region of the medial malleolus was noted and it was stated that he would continue to have progressive degenerative changes in the ankle joint. 

Post-service treatment records show degenerative changes in the left ankle and foot are likely related to an in-service injury to the left ankle.  Based on findings in service and on findings from post-service treatment records, the Board finds that arthritis in the left foot manifested to a compensable degree in service, the Board finds that symptoms of left foot pain and arthritis were chronic in service and were continuous since service separation.  Additionally, the Board finds that the June 2009 CT and evaluation completed at the University of Minnesota Medical Center show that pain in the tendons extending from the ankle to the foot and soft tissue changes in the left foot are secondary to the Veteran's post-operative, service-connected left ankle disability.  

While a March 2013 VA examination and a May 2013 supplemental opinion indicate that plantar fasciitis is not secondary to the Veteran's service-connected left ankle disability, the Board finds that these opinions do not sufficiently address findings in service, or the diagnosis of arthritis in the left foot shown in private x-rays, nor do they address arthritis in the foot noted during the VA examination.  During the March 2013 VA examination, the Veteran reported bilateral foot pain since service.  The examiner identified diagnoses of metarsalgia and plantar fasciitis in the bilateral feet, but also noted that the Veteran had degenerative changes in the left foot at the first MTP joint and the anterior aspect of the tibiotalar joint.  The examiner only opined, however, that plantar fasciitis was not caused or aggravated by his-service connected left ankle fracture.  A May 2013 supplemental opinion also focused on left foot plantar fasciitis with no mention of arthritis, and the relation between arthritis in the left foot and injuries in service.  For these reasons, the Board finds that the March 2013 and May 2013 VA opinions are not adequate with respect to the claimed left foot disability and are not probative. 

Because the weight of the evidence shows that a left foot injury was incurred in service, that symptoms of arthritis were chronic in service and continuous since service separation, and because pain in the left foot and associated soft tissue changes have been related to a service-connected, post-operative left ankle disability, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for left foot arthritis, planar fasciitis, and metatarsalgia is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (2016).

Service Connection for Sinusitis, Rhinitis, Bronchitis

Private treatment records show that the Veteran has current diagnoses of sinusitis, rhinitis, and bronchitis.  The weight of the evidence, however, does not establish a nexus between sinusitis, rhinitis, and bronchitis and service.  

Service treatment records do not identify any findings, treatment, or complaints related to sinusitis, rhinitis, or bronchitis.  The earliest evidence showing a chronic sinus disorder was dated many years after service separation.  The record shows that the Veteran was seen post-service at Fairview, Brooklyn Park Clinic for an upper respiratory infection for symptoms present for a duration of two days in December 2009.  In June 2012, he was treated for bronchitis at Beaumont Hospital.  An August 2012 treatment report from Fairview Clinics Brooklyn Park indicates that the Veteran was seen for sinus issues.  He reported that he had issues with recurrent bronchitis and had sinus issues.  He reported that for a few years, he always felt like he had a cold, with sneezing, congestion, post nasal drainage.  He reported no medical treatment for nasal issues up to that point.  The Veteran was examined and diagnosed with non-infectious rhinitis.  An August 2012 CT of the paranasal sinuses and face showed minimal disease left maxillary antrum, and normal ostiomeatal units with patent infundibula.  The diagnosis was chronic sinusitis.  

A December 2012 VA examination identified diagnoses of chronic sinusitis and allergic rhinitis, and one episode of acute bronchitis.   During examination, the Veteran gave a past medical history of allergic rhinitis and chronic sinusitis.  With regard to bronchitis, the VA examiner indicated that there was no diagnosis at the time of the examination, but did note the prior episode of acute bronchitis shown in private treatment records.  An opinion was not provided with respect to the etiology of allergic rhinitis and sinusitis.   With respect to bronchitis, the VA examiner indicated that the condition was less likely than not due to, the result of, or aggravated by service-connected disabilities, to include irritable bowel syndrome, lymphocytic colitis, gastritis and GERD, reasoning that there was no known association between those disabilities and bronchitis, and no mechanistically possible way of causation or aggravation of bronchitis by the service-connected conditions.  

The evidence of record does not relate currently diagnosed sinusitis, rhinitis, or bronchitis to service.  While the Veteran contends that service connection is warranted these disabilities, and while he contends that these disabilities were chronic since service, he has not identified any treatment, evaluations, or symptoms related to sinusitis, rhinitis, or bronchitis in service or for many years post-service.  Moreover, post-service treatment records do not identify treatment for a chronic sinus disability until 2009 and 2012.  The Veteran was seen once for an upper respiratory infection in 2009, stated to be present for a duration of only two days.  While he reported chronic sinus problems in 2012, he reported that such symptoms were present for a few years, but did not relate such symptoms to his period of service, over 20 years prior.  For these reasons, the Board finds that the Veteran is not credible in identifying chronic sinus symptoms present since service, and the evidence of record does not otherwise relate the currently diagnosed sinusitis, rhinitis, or bronchitis to service. 

The Board finds the weight of the evidence is against service connection for sinusitis, rhinitis, and bronchitis.  Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

Private treatment records show that the Veteran has currently diagnosed sleep apnea.  The Veteran contends that sleep apnea is related to a service-connected gastrointestinal disorder, to include irritable bowel syndrome, gastritis, and gastrointestinal reflux disease (GERD).    

Service treatment records do not identify any findings, treatment, or complaints related to sleep apnea.  The earliest diagnosis of sleep apnea shown in the record was in 2012.  

Private treatment records dated in June 2012 and October 2012 show that sleep apnea was diagnosed via a sleep study.  During the course of treatment for sleep apnea, the Veteran reported that his sleep symptoms had their onset three to five years prior.  The Board notes that the reported time from for the onset of his symptoms was between 2007 and 2010, decades after service separation.  Accordingly, the Board finds that sleep apnea was diagnosed post-service and was not incurred in service.  

The weight of the evidence shows that sleep apnea is not secondary to a service-connected gastrointestinal disorder.  During a March 2013 examination, the Veteran reported that he was using a sleep apnea machine and did not experience sleep problems with use of the CPAP.  The VA examiner stated that the current medical examination was not sufficient to confirm an association between the Veteran's sleep apnea and his other medical problems including irritable bowel syndrome, lymphocytic colitis, gastritis and GERD.  The examiner further opined that sleep apnea was not aggravated beyond its natural progression due to the Veteran's service-connected disabilities.  In a May 2013 supplemental opinion, the VA examiner clarified that the sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner reasoned that there was no credible link between sleep apnea and the service-connected diagnoses of irritable bowel syndrome, lymphocytic colitis, gastritis and GERD such that it would constitute a causal or aggravating factor since the service-connected conditions were related to the gastrointestinal tract, and did not cause or alter airflow obstruction in the upper airway.  The Board finds that the March 2013 and May 2013 opinions, when considered together are sufficient to address whether sleep apnea was caused or aggravated by service-connected gastrointestinal disabilities and the Board finds that the VA examiner provided sufficient rational for these opinions, indicating that the service-connected gastrointestinal disabilities would not affect or obstruct the upper airway.

The evidence of record does not otherwise relate currently diagnosed sleep apnea to service or to a service-connected disability.  While the Veteran contends that service connection for sleep apnea is warranted, he has not identified any treatment, evaluations, or symptoms related to sleep apnea in service.  Additionally, the Board finds that he is not competent to provide an opinion regarding the nexus of between diagnosed sleep apnea and a service service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For these reasons, the Board finds that the weight of the evidence is against the claim for service connection for sleep apnea, on both a direct and secondary basis.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Herpes Zoster

VA and private treatment records do not identify a current diagnosis related to herpes zoster.  The Board finds that the Veteran is credible to report a diagnosis of herpes zoster which has been provided by a treating physician; however, herpes zoster, or shingles, is defined as an "acute infectious, usually self-limited, disease believed to represent activation of latent human herpes virus 3 in those who have been rendered partially immune after a previous attack of chickenpox."  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY 845 (30th ed. 2003).  Accordingly, absent evidence showing a chronic disability related to herpes zoster, the Board finds, by definition, that the reported infection was acute.  

Service treatment records do not identify any findings, treatment, or complaints related to herpes zoster, nor has the Veteran identified any diagnosis or symptoms related to herpes zoster in service.  Assuming, for the sake of argument, that the Veteran has identified a current diagnosis of herpes zoster, the Board finds that the evidence of record does not relate any current diagnosis of herpes zoster to service.  For these reasons, service connection for herpes zoster is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the disability ratings assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds that the weight of the evidence does not establish that symptoms related to a mood disorder, a left ankle disability, a gastrointestinal disorder, and appendectomy have changed in severity over the course the appeal to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2016). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Initial Rating for a Mood Disorder

Under Diagnostic Code 9435 (mood disorder, not otherwise specified), a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence does not support a finding of total occupational and social impairment due to a service-connected mood disorder to warrant a higher initial rating in excess of 70 percent.  

A July 2012 VA examination identified a diagnosis of depressive disorder, not otherwise specified.  The Veteran had a GAF score of 65 and, while a mental condition had been diagnosed, the examiner indicated that symptoms were not severe enough to interfere with occupational and social functioning to require continuous medication.  During examination, the Veteran reported having a good relationship with all of his family.  He reported some difficulty in his marital relationship, and indicated that he got along with his children from time to time.  He reported having no friends.  The Veteran reported that he last worked as a UPS driver in 2006.  He received medication and counseling through the Fairview Clinic.  His psychiatric symptoms included depression, anxiety, chronic sleep impairment, disturbance of motivation and mood, and feelings of hopelessness.  A mental status examination shows that the Veteran was alert and oriented to person, place and time.  He was dressed casually and appropriately.  Eye contact was limited.  The Veteran described symptoms related to depressed mood, poor concentration, anxiety and panic attacks, and poor sleep.  He denied suicidal and homicidal ideation, denied audio and visual hallucinations, delusions, and paranoid ideations.  The examiner noted that his self-report that day appeared to be reliable and credible.  

A May 2012 counseling note from Fairview Health Services shows that the Veteran was seen for depression and anxiety.  He was living with his wife, and his older daughter and her son lived with them as well.  The Veteran identified a few stable and meaningful social connections.  He did not have legal problems or drug problems.  His highest education level was some college.  The Veteran identified problems with attention and concentration.  A mental status examination shows that his appearance was appropriate and psychomotor behavior was normal.  The Veteran was oriented in all spheres and speech was normal.  Mood was described as depressed and irritable, affect was appropriate, thought content was clear, thought was coherent and logical, and insight was good.  The Veteran was assessed with major depressive disorder and depressive disorder, not otherwise specified.  His GAF was estimated at 61-65, and was stated to represent mild symptoms or mild difficulty in social or occupational functioning.   

A February 2014 VA examination indicates that the Veteran had unspecified depressive disorder, and while a mental condition had been diagnosed, symptoms were not severe enough to interfere with occupational and social functioning to require continuous medication.  At the time of examination, the Veteran had been married for 28 years and was living with his wife, two daughters and his grandson.  He reported having an okay relationship with his wife and children.  He had symptoms of depressed mood.  A mental status examination shows that the Veteran was alert and oriented.  Grooming and dress were appropriate.  He had intense, glaring, and intermittent eye contact, adequate social skills, and poor insight.  His speech and thought content were unremarkable.  His affect was aggravated and his mood was depressed.  The Veteran described problems with sleep, poor self-esteem, and reported having panic attacks several times a week.  He reported having poor concentration and memory.  He denied suicidal ideation homicidal ideation, and psychosis. 

During the examination, psychological testing with the MMPI2-RF was completed.  With regard to the validity of the test results, the examiner stated that there was no evidence of random responding, but aspects of the profile were invalid for interpretation due to non-credible, over-reporting on items related to various somatic and cognitive symptoms.  With regard to the test results, the examiner stated that individuals with similar profiles were likely presenting themselves as experiencing a great deal of emotional distress.  Similar individuals tended to demonstrate unusual, disordered, and unrealistic thinking styles.  They may report unusual perceptual experiences consistent with individuals diagnosed with psychotic disorders.  They had an unusual fixation on their physical health and tended toward somatization.  They were at increased risk of depression and anxiety.  The examiner stated that the Veteran's self-report was deemed non-credible due to his unusual and inconsistent report of symptoms.  His MMPI2-RF profile was consistent with individuals who fabricate or exaggerate various somatic symptoms for secondary gain.  

An October 2014 Mental Disorders and Disability Benefits Questionnaire (DBQ) completed by a private physician, Dr. H-G., shows that the Veteran's mood disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.  The DBQ and an attached narrative assessment shows that the Veteran reported symptoms related to depression, anxiety, suspiciousness, panic attacks, near continuous panic or depression affect the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living.  A mental status examination shows that the Veteran's attention and concentration was variable.  He complained of trouble with short-term memory.  Speech flow was delayed, thought content was appropriate, and organization of thought was goal-directed.  There were no hallucinations or delusions.  The Veteran's fund of knowledge, intellectual ability, and judgement were stated to be below average.  His mood was depressed and judgement was restricted.  

A narrative assessment shows that the Veteran was isolated and socially withdrawn. His wife did the shopping, meal preparation, household chores, and reminded him to shower, shave, and get his haircut.  Dr. H-G. stated that the Veteran had a GAF score of 50, noting that individuals within this GAF score range typically had few friends and inability to keep a job.  She indicated that the severity of his symptoms related back to the original date of the Veteran's claim in 2012.  She opined that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his mood disorder.  She indicated that the Veteran's service-connected physical disabilities aggravated his mood disorder.  

An October 2014 questionnaire addressing the Veteran's ability to do work-related activities, completed by Dr. H-G., indicates that due to his mental health problems, the Veteran would miss three or more days of work a month, would need to leave work early three or more days a month, and on more than three days a month, he would not be able to stay focused for a seven or eight hour work day.  Additionally, more than once a month, when subjected to the normal pressures and constructive criticisms of a job, he would respond in an angry manner but not actually become violent.  

The Board finds that symptoms of a mood disorder and the severity of such approximate a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood, but do not more nearly approximate a rating based on total occupational and social impairment.  The October 2014 DBQ completed by Dr. H-G. shows that the Veteran's mood disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood, consistent with a 70 percent rating.  The attached narrative assessment indicates that the severity of the Veteran's symptoms had been consistent over the entire appeal period.  Additionally, the Board finds that the assigned GAF score of 50, which reflects serious symptoms (or any serious impairment in social, occupational or school functioning  is consistent with the assigned 70 percent rating.  See DSM-IV at 46-47.  July 2012 and February 2014 VA examinations and a May 2012 counseling note identify symptoms of lesser severity.  VA examinations indicate that symptoms were not severe enough to interfere with occupational and social functioning to require continuous medication and the private counseling note identified mild symptoms or mild occupational impairment.

The Board finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for a mood disorder at any time during the appeal period.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for depressive disorder at any time.  VA and private examiners identify GAF scores consistent with mild to serious symptoms or mild to serious impairment in social and occupational impairment due to depression, but not total occupational and social impairment.  While evaluations and opinions from Dr. H-G. indicate that the Veteran is no longer able to work due to his service-connected mood disorder, and SSA medical record show that he is unable to work due to his combination of physical and psychiatric disabilities, he is not shown to have total social impairment as the record shows that the Veteran was married and was living with his wife of 30 years, had a relationship with his children and identified having a few stable and meaningful relationships in a May 2012 treatment report with Fairview Health Services.  Thus, while private opinions indicate that the Veteran was unable to work due to his mood disorder, they do not indicate both total social and occupational impairment.  A October 2014 DBQ completed by a private psychologist identified the severity of the Veteran's mood disorder as resulting in occupational and social impairment in most areas such as school, work, family relations, and judgement, consistent with a 70 percent rating, but did not identify not total occupational and social impairment.  A March 2014 VA psychiatric evaluation and May 2012 private counseling note identified an estimated GAF of 61-65, representing mild symptoms or mild difficulty in social or occupational functioning.  For these reasons, the Board finds that a higher initial rating, in excess of 70 percent is not warranted.  

Moreover, the Board finds that the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  While the Veteran reported in an October 2014 private DBQ that he had intermittent inability to perform activities of daily living, a narrative assessment indicates that the Veteran was able to complete tasks such as showering, shaving, and going out to get his haircut on his own, with reminders from his wife, and VA examinations and private treatment indicate that the Veteran's grooming and dress were adequate.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran was able to perform activities of daily living such as maintenance of minimal personal hygiene, and finds that his self-report as to the severity of such symptoms is not credible.  

While the more recent October 2014 DBQ and associated narrative assessment showed a greater degree of impairment than earlier evaluations, the October 2014 evaluation was also based largely on the Veteran's self-report of symptoms and was conducted for compensation purposes.  A contemporaneous March 2014 VA examination included psychological testing with the MMPI2-RF, which showed that the Veteran was not credible in reporting the severity of his symptoms, that he over reported his symptoms, and his MMPI2-RF profile was consistent with individuals who fabricate or exaggerate various somatic symptoms for secondary gain.  The Board finds that the objective testing results are probative in this case and the Board finds that the Veteran is not entirely credible in his self-report with regard to the severity of his psychiatric symptoms.  Thus, while the Board has considered all of the Veteran's reported symptoms in evaluating his disability, in assessing the severity of his mood disorder, the Board has accorded more probative weight to objective findings provided by both VA and private examiners.  An October 2014 DBQ shows that the Veteran's mood disorder resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood and VA examinations reflect a lesser degree of severity.  For these reasons, the Board finds that the severity of the Veteran's psychiatric symptoms and functional impairment does not approximate the criteria for a 100 percent rating at any time during the appeal period.  Accordingly, the weight of the evidence is against the claim for a higher initial rating, in excess of 70 percent for a mood disorder.  Because the preponderance of the evidence is against the appeal for a higher initial rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016)

Initial Rating for a Left Ankle Disability

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.  Ankylosis of the ankle is rated Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a. 

Limitation of motion of the ankle may be rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. §§ 4.2, 4.6 (2016). 

The Veteran is currently in receipt of a 20 percent rating for his service-connected left ankle disability.  From September 7, 2011 to January 1, 2012, he was in receipt of a temporary total evaluation for the left ankle for convalescence due to surgery.  The Board will, therefore, address whether an increased rating in excess of 20 percent is warranted for the appeal period prior to September 7, 2011 and from January 1, 2012.  

After a review of all the evidence, lay and medical, the Board finds that an evaluation in excess of 20 percent is not warranted for a left ankle disability under Diagnostic Codes 5270 and 5271.  The evidence of record shows that the Veteran's left ankle disability has been manifested by pain, swelling, tenderness, and marked limitation of motion in the ankle.  Range of motion was limited by pain, and the Veteran had additional loss of motion and function due to flare-ups of pain, weakened movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  However, there was no evidence of ankylosis in the left ankle at any time during the appeal period. 

A January 2012, VA examination identified a diagnosis of a left ankle fracture.  The Veteran had 15 degrees plantar flexion in the left ankle with objective evidence of painful motion at 0 degrees.  He had 10 degrees plantar dorsiflexion with evidence of painful motion at 0 degrees.  There were no additional limitations to range of motion in left ankle following repetitive-use testing.  There was localized tenderness of the left ankle.  Muscle strength was normal in plantar flexion and dorsiflexion.  There was no objective evidence of ankylosis.  The examiner noted there were no additional functional limitations in the left ankle joint including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint times three repetitions, painful motion, weakness and excessive fatigability, lack of endurance or incoordination.  X-rays revealed traumatic arthritis.

In September 2012 Board hearing testimony, the Veteran reported that he had ongoing symptoms of pain and swelling in the ankle.  He reported that he used to be highly competitive in sports with hopes of playing sports professionally; however, due to his injuries, he could no longer enjoy such activities.  He reported he was limited in going up and down stairs, that he had to stop and take breaks when doing chores such as cutting grass or shoveling snow.  

September 2012 treatment records from the University of Minnesota Medical Center show that the Veteran had tenderness with palpation along the anterior and medial aspect of the left ankle.  On examination, he had 10 degrees dorsiflexion and 40 degrees planter flexion.  

A June 2014 VA examination shows that the Veteran had a healed fracture of the left ankle with posttraumatic arthritis and impingement.  Symptoms included pain, swelling, and discomfort.  The Veteran had a left ankle debridement surgery in September 2011 and was required to use a CAM walker until December 2011.  A physical examination shows that he had 35 degrees plantar flexion in the left ankle with painful motion beginning at 35 degrees.  He had 10 degrees plantar dorsiflexion with painful motion beginning at 10 degrees.  He was able to perform repetitive use testing with three repetitions.  After repetitive use testing, he had 30 degrees plantar flexion and 10 degrees plantar dorsiflexion.  The Veteran was stated to have additional limitations in range of motion and functional loss in the left ankle, which included less movement than normal, weakened movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was 3/5 in the left ankle with plantar flexion and dorsiflexion, consistent with active movement against gravity.  The VA examiner stated that the Veteran did not have ankylosis of the ankle, to include ankylosis of the subtalar and tarsal joint.  His ankle condition impacted his ability to work in that it limited running, prolonged walking, prolonged standing, the use of stairs when lifting, and required a change of physical positions as needed.  The VA examiner opined that it was not possible to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

A May 2015 VA examination of the left ankle shows that the Veteran continued to identify symptoms of swelling and pain in the ankle.  On physical examination, he had 0 degrees dorsiflexion and 45 degrees plantar flexion.  The Veteran was able to complete repetitive use testing with at least three repetitions and he had no additional loss of function or range of motion after three repetitions.  The VA examiner opined that it was not possible to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time without resorting to mere speculation because there was no method to allow a legitimate observation of the Veteran's functioning under such conditions.   The Veteran had reduction in muscle strength on dorsiflexion with active movement against some resistance.  The VA examiner indicated that there was no ankylosis in the left ankle joint.  His left ankle disability limited his ability to perform occupational tasks, such as standing and walking.  

The Veteran is currently in receipt of the maximum 20 percent rating under Diagnostic Code 5271 based on marked limitation of motion in the left ankle.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that a higher rating is not available to the Veteran under Diagnostic Code 5271.  

The Board has considered whether a separate or higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the left ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  During January 2012, June 2014, and May 2015 VA examinations, the Veteran had active range of motion in the left ankle and no ankylosis.  A September 2012 treatment report from the University of Minnesota Medical Center also identified active range of motion in the left ankle.  The left ankle was not shown to be in fixation at any time during the appeal period.  The Board finds that even with consideration of the Veteran's functional limitations and functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, he still had active range of motion in the ankle and his disability does not approximate a rating based on ankylosis of the left ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  In that regard, January 2012, June 2014, and May 2015 VA examinations all show that the Veteran had no ankylosis in the left ankle, and even after repetitive use testing, the Veteran continued to have measurable active range of motion in the left ankle.  Thus, even with consideration of pain and other factors on repetitive use, the Veteran had active range of motion in the left ankle such that his disability does not approximate the criteria for an increased rating under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a. 

There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  The Board finds, therefore, that a separate or higher evaluation is not warranted for residuals of a left ankle fracture under other provisions of the Diagnostic Code.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extension of a Temporary Total Rating beyond December 31, 2011 for Convalescence Following Surgery

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b) (2016).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The RO granted a temporary total (100 percent) rating for service-connected residuals of a left ankle fracture, status post surgical procedure with posttraumatic arthritis, from September 7, 2011 to December 31, 2011.  Thereafter, a 20 percent rating was assigned.  The Veteran contends that the temporary total rating should be extended beyond December 31, 2011.

The record shows that the Veteran had surgical debridement of the left ankle on September 7, 2011 at the University of Minnesota Medical Center.  The operative report shows that post-operative, the Veteran would remain weight bearing as tolerated and would return to the clinic in two weeks for a wound check and to have sutures removed.  The Veteran was to utilize a CAM walker, and was discouraged from athletic activities until his six week follow-up at which time he would be evaluated.  Discharge instructions indicated that the Veteran could resume normal daily activities and return to work post-operatively on day seven.  The Veteran was prescribed a CAM walker.  

A January 2012 VA examination of the left ankle shows that the Veteran had a left distal tibial partial excision through open ankle arthrotomy done on September 7, 2011 for left ankle medial impingement.  The Veteran reported daily pain and swelling over the ankle and the VA examiner indicated that the ankle disability prevented the Veteran from doing any physical work which involved prolonged walking, standing, or lifting.  On physical examination, the Veteran had 15 degrees plantar flexion and 10 degrees plantar dorsiflexion, with evidence of painful motion with all range of motion.  He did not use any assistive devices for locomotion.  

A February 2012 letter from the Veteran's doctor at the University of Minnesota Medical Center shows that the Veteran required the use of a CAM walker until December 31, 2011 as a result of his September 7, 2011 surgery.  

A May 2015 VA opinion was provided to address whether the September 7, 2011 left ankle surgery resulted in severe postoperative residuals.  Based on a review of the evidence of record, the VA examiner opined that it was at least as likely as not that the September 2011 left ankle surgery resulted in severe postoperative residuals, including incompletely healed surgical wounds and therapeutic immobilization of the left ankle as he was required to use CAM walker from September 7, 2011 until December 31, 2011.  The opinion was based on a review of private medical records, and on the Veteran's orthopedic surgeon's opinion that he required a CAM walker until December 2011. 

The record shows that after the Veteran's September 7, 2011 surgery, he was issued a CAM walker for immobilization of one more left ankle joints, and that use of the CAM walker was required until December 31, 2011.  The Veteran's temporary total evaluation was assigned until December 31, 2011 based on the need for therapeutic immobilization of the left ankle joints.  See 38 C.F.R. § 4.30 (b).  The use a CAM walker was discontinued on December 31, 2011 and there is no evidence indicating that there is a continued need for convalescence beyond December 31, 2011.  In November 2011 statement, the Veteran indicated that he was scheduled for an additional four to six weeks for physical therapy; however, the Board finds that the need for physical therapy does not meet the definition of convalescence under 
38 C.F.R. § 4.30 (b).  A January 2012 VA examination, conducted one month after the Veteran's period of convalescence due to surgery, shows that the Veteran identified symptoms of pain and swelling in the ankle.  However, he also had active motion in the ankle on examination and did not use any assistive devices for locomotion.  

The Board finds that from January 1, 2012, there were no evidence of incompletely healed surgical wounds, the use of the CAM boot for therapeutic immobilization of the joints had been discontinued, and there was no application of a body cast, and no evidence showing that house confinement was necessary.  Accordingly, the Board finds that an extension of a temporary total rating beyond December 31, 2011 is not warranted under 38 C.F.R. § 4.30 (b).  

The Board acknowledges that despite having surgery, the Veteran continued to have some pain and limitation of motion in the left ankle, and his ankle disability is shown to preclude physical work that requires prolonged standing, walking, or lifting.  He also provided testimony in September 2012 detailing some of his physical limitations, to include difficulties in going up and down stairs, and in doing chores such as mowing the grass or shoveling snow.  The Board finds that these limitations are contemplated by the Veteran's assigned disability rating and the TDIU which the Board is granting based on the Veteran's combination of impairments.  The Board emphasizes, however, that the success or failure of the surgery is not determinative as to whether the convalescent rating is to be extended.  The assignment of a convalescent rating include the extension of the rating period is determined by the conditions resulting from the surgery, as set out under 38 C.F.R. § 4.30 (b) and as discussed above.  For these reasons, the Board finds that the conditions specified for extension of the temporary total rating beyond December 31, 2011 are not met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for a Gastrointestinal Disorder

The Veteran is in receipt of a 30 percent evaluation for a gastrointestinal disorder, service-connected as irritable bowel syndrome, lymphocytic colitis, gastritis, gastroesophageal reflux disease (GERD), and peritoneal adhesions is rated under Diagnostic Code 7346-7319.  38 C.F.R. §§ 4.114 (2016); see also 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114  provides that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114 (2016). 

Diagnostic Codes 7301 (peritoneum, adhesions) provides a 30 percent rating for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A maximum 50 percent rating is assigned with severe adhesions, with definite partial obstruction shown by x-ray with frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.

Diagnostic Code 7319 (irritable colon syndrome (spastic colitis, mucous colitis, etc.)) provides for a maximum 30 percent rating where the disability is severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id. 

Diagnostic Code 7323 (colitis, ulcerative) assigns a 30 percent rating for moderately severe colitis with frequent exacerbations.  A higher 60 percent rating is assigned for severe colitis with numerous attacks a year and malnutrition, with health only fair during remissions.  

Diagnostic Code 7346 (hiatal hernia) assigns a 30 percent rating with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Id. 

A July 2010 VA examination, addressing the Veteran's appendectomy scar, shows that he reported gastrointestinal symptoms, to include abdominal pain and problems with his bowels, such as going between constipation and loose stools, and associated cramping after eating.   

September 2010 treatment report from Minnesota Gastroenterology shows that the Veteran had a chief complaint of abdominal pain.  The Veteran reported recurrent episodes of abdominal pain and bloating, severe crampy abdominal pain located in the lower abdomen, and occasional nausea.  He reported that these bouts were intermittent and lasted hours to half-a-day, and had become more frequent over time.  The Veteran was diagnosed with generalized abdominal pain.  The physician suspected that his symptoms complex of intermittent abdominal pain and bloating were due to adhesive disease from his bout of superlative appendicitis and related surgery, and stated that he was probably having low grade episodes of obstruction.  

An October 2010 letter from a VA gastroenterologist shows that a colonoscopy revealed lymphocytic colitis, an inflammation of the colon which could cause chronic diarrhea.  

A December 2010 VA examination shows that the Veteran reported having abdominal, crampy pain which could occur at any time, day or night.  He reported having five to six loose bowel movements a day.  While the Veteran reported having a 25 pound weight loss, the examiner stated that a review of VA treatment records from August 2010 to December 2010 showed a weight gain of approximate 20 pounds, inconsistent with the Veteran's self-report.  The Board finds that while the Veteran is competent to report weight loss, his statement is not credible as it is inconsistent with objective findings in the record.  The December 2010 VA examination showed no significant trend of weight loss or gain, no nausea or vomiting, no malnutrition, no anemia, and no hematemesis or melena.

A February 2012 letter from the Veteran's physician, Dr. D.T. at Fairview Brooklyn Park Clinic shows that the Veteran suffered from chronic abdominal pain.  The Veteran had many workups for his gastrointestinal complaints, and he consistently had chronic abdominal pain throughout this time.  It was felt that this could be related to peritoneum adhesions secondary to his appendectomy, or intermittent obstructions.  An endoscopy showed findings consistent with chemical gastritis, lymphocytic colitis, and symptoms consistent with irritable bowel syndrome.  
Dr. D.T. indicated that during clinical examinations over the years, the Veteran consistently had abdominal pain to palpation.  He had never detected a mass, and no specific abnormality was found on imaging studies.  

May 2012 private treatment records show that the Veteran had chronic abdominal pain and irritable bowel syndrome. 

A December 2012 VA examination identified diagnoses, to include irritable bowel syndrome, diverticulitis, peritoneal adhesions, and esophageal reflux.  The examiner noted that signs or symptoms of GERD were not present at the time of examination.  The Veteran had chronic lower abdominal pain suspected to be due to intestinal adhesion from his previous abdominal surgeries.  However a CT scan of abdomen and pelvis in December 2012 showed no CT findings to explain the Veteran's symptoms.  He was assessed with colonic diverticulosis without evidence for active diverticulitis.  During the examination, symptoms of diarrhea, alternating diarrhea and constipation, anemia, nausea, and vomiting were not indicated.  The Veteran did not have weight loss, malnutrition, or serious complications or other general health effects attributable to his intestinal condition.

After a review of lay and medical evidence of record, the Board finds that the Veteran's gastrointestinal disability has been manifested, predominantly, by symptoms lower abdominal pain with additional symptoms of bloating, cramping, constipation, loose stools, and occasional nausea.
  
His disability, characterized by lower abdominal pain, bloating, cramping, constipation, loose stools, and nausea, has been rated as analogous to a hiatal hernia under Diagnostic Code 7346 with recurrent epigastric distress, productive of considerable impairment of health.  The Veteran is currently in receipt of a 30 percent rating for his service-connected gastrointestinal disorder.  The Board finds that the criteria for a higher 60 percent rating under Diagnostic Code 7346 have not been met or more nearly approximated as the Veteran's gastrointestinal disorder is not shown to be productive of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any time during the appeal period.  See 38 C.F.R. § 4.114.  December 2010 and December 2012 VA examinations show that the Veteran did not identify symptoms of vomiting, and did not have material weight loss, and he did not have anemia, malnutrition, or serious complications or other general health effects attributable to his intestinal condition.

Based on the Veteran's multiple gastrointestinal diagnoses in this case, the Board has considered whether a higher evaluation is warranted under other potentially applicable provisions of the Diagnostic Code. The Board notes, however, that the Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 does not allow for separate ratings under the applicable diagnostic codes in this case; instead, a single evaluation is assigned under the predominant disability picture.  

The Board finds that an evaluation in excess of 30 percent is not warranted under Diagnostic Codes 7301 for peritoneal adhesions.  A higher 50 percent rating is assigned with severe adhesions, with definite partial obstruction shown by x-ray with frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114.  While a September 2010 gastroenterologist indicated that the Veteran was probably having low grade episodes of obstructions from adhesive disease, the Board finds that this does not approximate a rating based on severe adhesions, where no definite partial obstruction has been shown by x-ray or other imaging studies.  In a February 2012 letter, Dr. D.T. indicated that no specific abnormality had been found on imaging studies.  A December 2012 CT scan of abdomen and pelvis, discussed by a December 2012 VA examiner, showed no findings to explain the Veteran's symptoms.  For these reasons, the Board finds that the criteria for a higher 50 percent rating warranted under Diagnostic Codes 7301 have not been met or more nearly approximated. 

The Veteran is not entitled to a higher evaluation under Diagnostic Code 7319 based on symptoms of irritable colon syndrome because a 30 percent rating is the maximum rating available under that Diagnostic Code.  See 38 C.F.R. § 4.114.  

The Veteran is not entitled to a higher evaluation under Diagnostic Code 7323 for ulcerative colitis.  While an October 2010 VA gastroenterologist identified a diagnosis of lymphocytic colitis, an inflammation of the colon, the Veteran's predominant symptomatology was still identified as lower abdominal pain.  VA examinations show that the Veteran did not have weight loss, malnutrition, or serious complications or other general health effects attributable to his intestinal condition.  Absent a finding of severe colitis, which involves numerous attacks a year and malnutrition, with health only fair during remissions, the aboard finds that a higher 60 percent rating is not warranted under Diagnostic Code 7323.  

For these reasons, the Board finds that Veteran's gastrointestinal disability does not more nearly approximate the criteria for a higher 60 percent rating under Diagnostic Code 7346, and a higher rating is not warranted under Diagnostic Codes 7301, 7319, or 7323.  See 38 C.F.R. § 4.114.  Based on the evidence as discussed above, the Board finds that for the entire rating period, the criteria for evaluation in excess of 30 percent for the Veteran's service-connected gastrointestinal disability have not been met.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for an Appendectomy Scar

The Veteran's scars is evaluated under criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to the rating criteria for evaluating scars became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board finds that the amended rating criteria are applicable in this case.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, affecting an area or areas of at least 6 square inches (39 square centimeters) warrants a 10 percent rating.  A higher 20 percent rating is warranted for a deep and nonlinear scar in an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 square centimeters) warrant a maximum 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id. at Note 2. 

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-7804, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has two painful, stable appendectomy scars.  The scars are not deep, do not cover an area of at least 144 square inches, and do not result in limitation of motion or loss of function.

A July 2010 VA examination shows that the Veteran had two scars, an appendectomy scar and lower abdominal scar.  The Veteran reported that the scars were painful.  The scars were located in the right lower quadrant and horizontal lower abdominal region.  The right lower quadrant horizontal scar measured 5.0 cm in length by 0.3 cm at its widest margin.  The scar was slightly darker than the surrounding tissue, flat and smooth in texture, tender to palpation, and nonadherent to underlying tissue with no skin breakdown or ulcerations noted.  The second lower abdominal scar next to his appendectomy scar, reported to be due a surgical complication of his ruptured appendix, measured 25 cm in length by 0.3 cm at its widest margin.  The scar was tender over palpation, slightly darker than the surrounding tissue, smooth and flat in texture, with no skin breakdown or ulcerations noted.  The examiner stated, with regard to the scars, that they were painful; that there was no adherence to underlying tissues; no ulcerations, breakdown, or loss of skin; no functional limitations due to the scars; no elevations, depressions, or underlying soft tissue loss; and no inflammation, edema or keloid formation.   

A December 2010 VA examination identified a well-healed incision, with tenderness along the medial aspect of a transverse abdominal scar.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 7804, assigned for two scars which are painful.  A July 2010 VA examination shows that the Veteran's appendectomy scars are not unstable, with no skin breakdown or ulcerations shown on examination.  The Board finds that a higher 20 percent rating is not warranted under Diagnostic Code 7804 where the Veteran does not have three or four appendectomy scars that are unstable or painful.  See 38 C.F.R. § 4.118.  

The Board finds that a separate or higher rating is not warranted under Diagnostic Code 7801, where the Veteran's scars are not shown to be deep with underlying soft tissue damage, and where his scars are shown to be linear.  See 38 C.F.R. § 4.118.  A separate or higher rating is not warranted under Diagnostic Code 7802 where the Veteran's scars are not superficial and nonlinear, covering an area of at least 144 square inches.  Id.  Finally, the Board finds that a separate or higher rating is not warranted under Diagnostic Code 7805 where a July 2010 VA examination shows that the Veteran had no functional limitations due to his appendectomy scars.  Id.

For these reasons, the Board finds that the criteria for an evaluation in excess of 10 percent for the service-connected appendectomy scars have not been met.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Tinnitus

The Veteran is a seeking an increased rating, in excess of 10 percent, for service-connected tinnitus.  

Disability evaluations are determined by the application of a Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 6260, which assigns a maximum, single 10 percent rating for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87 (2016).  The Federal Circuit has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

Accordingly, the Board finds that the claim for an increased rating, in excess of 10 percent, is not warranted.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disabilities addressed above (a mood disorder, left ankle disability, gastrointestinal disorder, appendectomy scar, and tinnitus) are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the Veteran's mood disorder, the schedular rating criteria, to include Diagnostic Code 9435, specifically provides for a disability rating based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's mood disorder is manifested by symptoms of occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.  Additionally, the types of symptoms the Veteran endorsed, such as depression, anxiety, sleep impairment, panic attacks, memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria, to include Diagnostic Code 5771 specifically provides for disability ratings based limitation of motion in the ankle, to include as due to pain, provide for the consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  The Board finds, therefore, that the Veteran's limitation of motion and painful motion in the left ankle are adequately considered by the schedular criteria.  

The schedular rating criteria, to include Diagnostic Codes 7301, 7319, 7323, and 7346 specifically provide for a disability rating based on the predominant disability where there are coexisting abdominal conditions, as there are in the Veteran's case, characterized by varying degrees of abdominal distress or pain, anemia, and disturbance of nutrition.  The Board finds that the Veteran's symptoms associated with his service-connected gastrointestinal disorder, to include lower abdominal pain, bloating, cramping, constipation, loose stools, and nausea, are specifically contemplated under the applicable rating criteria.  Similarly, Diagnostic Code 7802 specifically provides for a rating based on the presence of and number of superficial and painful scars, and adequately addresses the Veteran's disability picture.  Finally, Diagnostic Code 6260 provides for a rating based on the presence of tinnitus, whether it is perceived to be unilateral or bilateral.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2016).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities in this case, and referral for consideration of an extraschedular evaluation is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of his psychiatric and physical disabilities on his occupation and daily life.  Insomuch as the record shows that the Veteran is not employed due to his service-connected disabilities, the Board finds that issues with employability are adequately addressed the TDIU, which the Board is granting.  In the absence of exceptional factors associated with service-connected disabilities, the Board finds the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the record does not otherwise indicate, that the combined effect, collective impact, or compounding negative effects of the Veteran's service-connected disabilities presents a disability picture not adequately captured by the schedular rating criteria, and the Board finds that unemployability due to his combination of disabilities is adequately addressed by the grant of a TDIU in this case. Accordingly, the Board finds that referral for an extraschedular evaluation under Johnson is not warranted. 

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Because the present appeal for a TDIU was raised by evidence of record, in conjunction with the appeal for a higher initial rating for a mood disorder, the Board will consider whether a TDIU is warranted from April 20, 2012, the effective date of service connection for a mood disorder.  

During the applicable rating period, the Veteran was service-connected for a mood disorder, rated 70 percent disabling; pseudofolliculitis barbae, rated 50 percent disabling; a gastrointestinal disorder, rated 30 percent disabling; a left ankle disability, rated 20 percent disabling; tinnitus, appendectomy scars, and a left ankle scar, each rated 10 percent disabling; and for atopic dermatitis, rated as noncompensable.  The Veteran was in receipt of a combined 100 percent schedular rating for the entire rating period from April 20, 2012.  

While the Veteran is in receipt of a 100 percent rating for his service-connected disabilities, it is still necessary to address the Veteran's claim for a TDIU.  The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  

The Board finds that for the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   The next step is to determine whether the Veteran was unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

The Board finds that for the entire rating period from April 20, 2012, the Veteran has not been able to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

With regard to the Veteran's educational and employment history, the record shows that he has been unemployed for the entire rating period.  An October 2014 DBQ completed by Dr. H-G. shows that the Veteran had a high school education and earned and Associates Degree in aviation electronics, and he had certifications in graphic design and architecture.  His longest job was as a mail carrier with the United States Postal Service.  He reported that his last job was with UPS until 2008.  An April 2015 VA examination also shows that the Veteran stopped working for UPS in 2008 after a work-related injury. 

The weight of the evidence shows that the Veteran was unemployable during the entire appeal period due to service-connected disabilities.  

SSA records, dated prior to the appeal period, include an August 2001 decision which shows that the Veteran was found to be disabled since March 1999 due to a primary diagnosis of a back disorder and a secondary diagnosis of a personality disorder.  The decision shows that the Veteran could not engage in competitive employment on a sustained basis due to the level of pain he experienced and due to difficulties in concentration.  SSA medical records, to include a July 2005 CDR Medical Consultant Review show that the Veteran was disabled due to a combination of service-connected and non-service connected disabilities, including a non-service connected back disability, a service-connected left ankle disability, depression (i.e., a mood disorder, service-connected since April 2012), and a nonservice-connected personality disorder.  In addition, the consultant felt that the Veteran's ability to concentrate was markedly limited, and this his persistence and pace would be adversely impacted.  

An October 2014 DBQ and an attached narrative assessment show that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his mood disorder.  Dr. H-G. stated the Veteran had a GAF score of 50, noting that individuals within this GAF score range typically had few friends and inability to keep a job.  In an October 2014 questionnaire addressing the Veteran's ability to do work-related activities, Dr. H-G. indicated that due to his mental health problems, the Veteran would miss three or more days of work a month, would need to leave work early three or more days a month, and on more than three days a month, he would not be able to stay focused for a seven or eight hour work day.  Additionally, more than once a month, when subjected to the normal pressures and constructive criticisms of a job, he would respond in an angry manner but not actually become violent.  

June 2014 and May 2015 VA examinations show that the Veteran's service-connected left ankle additionally impacted his ability to work or perform occupational tasks involving walking, standing, the use of stairs when lifting, and required a change of physical positions as needed.  

Dr. H-G.'s medical opinions and VA examinations indicate that the Veteran could not maintain gainful or more than marginal employment due to the combination of his service-connected psychiatric and physical disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period from April 20, 2012, a TDIU is warranted.  

Earlier Effective Date for Service Connection for a Gastrointestinal Disorder, to Include on the Basis of CUE

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2016).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In an August 2012 claim, the Veteran and his former representative contend that there was CUE in a March 1989 decision which denied service connection for a stomach condition based on a lack of diagnosis.  He contends, specifically, that he was never afforded a VA compensation and pension examination for this condition, even though the claim was submitted within one year of service separation and there were in-service diagnoses, to include gastroenteritis found in service treatment records.  The Veteran, therefore, requested an earlier effective date for the grant of service connection for this condition based on clear and unmistakable error.  In a March 2013 notice of disagreement, the Veteran contends that an earlier effective date is warranted based on earlier in-service diagnoses of a gastrointestinal disability.  He outlined a chronic history of ongoing complaints and treatment for a chronic stomach disorder to include gastritis, diverticulitis, diarrhea and abdominal pain and contends that these disabilities originated on July 9, 1984.

The record shows that correct facts, as they were known at the time, were before the RO during the March 1989 rating decision; the record does not establish that RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  

The March 1989 rating decision denied service connection for a claimed stomach condition because such a condition was not found.  Service treatment records were available at the time of the rating decision.  While the Veteran contends, in the August 2012 claim of CUE, that a VA compensation and pension examination was not conducted, the record shows that the Veteran was afforded a VA examination in December 1988.  The examination is of record, and shows that the Veteran had no distention and had normal bowel sounds on physical examination.  An upper gastrointestinal series was also performed and is of record.  The upper gastrointestinal series showed no evidence of a hiatal hernia or gastroesophageal reflux.  The esophageal mucosa demonstrated no evidence or irregularity, ulceration, or mass lesion.  No esophageal or duodenal abnormality was identified.  
  
The Board finds that at the time of the March 1989 rating decision, there was a tenable basis for the RO's decision, finding that the Veteran had no current stomach condition based on findings from the December 1988 the upper gastrointestinal series.  While reasonable minds could differ on the weighing of the evidence and the conclusions reached, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  For these reasons, the Board finds that the March 1989 rating decision did not contain CUE with respect to the findings.  Absent a finding of CUE in the March 1989 rating decision, the Board finds that an earlier effective date is not warranted based on any revision of the March 1989 rating decision.

The Board will next address the Veteran's contention that an earlier effective date is warranted for the award of service connection for a gastrointestinal disability.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2016). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p), 3.151 (2016).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1 (p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r) (2016).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The record shows that the Veteran filed an initial claim for service connection for stomach problems in June 1988.  In March 1989 rating decision, the RO denied service connection for a stomach condition and the Veteran was sent notice of that decision in April 1989.  The Veteran did not file an appeal with the March 1989 initial denial of service connection for a stomach condition.  Additionally, he did not submit any additional evidence or correspondence within one year of the April 1989 notice of decision which addressed his claimed stomach condition.  See 38 C.F.R. § 3.156 (b).  Therefore, the March 1989 denial became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103 (2016).

In August 1993, he submitted an informal claim, requesting an "increase of my service-connected stomach condition."  This was construed as a claim to reopen service connection for a stomach condition.  The claim for a digestive system (stomach) disorder was denied in a December 1993 rating decision and notice of the decision was sent in June 1994.  The Veteran did not submit an appeal to the December 1993 denial of service connection and submit any additional evidence or correspondence addressing the claim within one year of the June 1994 notice of decision.  See 38 C.F.R. § 3.156 (b).  Therefore, the December 1993 denial became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103 (2016).

In February 26, 2010, the Veteran submitted new claim for service connection for a stomach injury.  In February 2012, the RO granted service connection for irritable bowel syndrome and lymphocytic colitis (claimed as a stomach/intestinal condition) effective February 26, 2010.  In a March 2012 decision, the RO recharacterized the Veteran's service-connected gastrointestinal disorder to include diagnoses of irritable bowel syndrome, lymphocytic colitis, gastritis, and GERD with no change to the effective date for the award of service connection.  

The Board finds that the December 1993 rating decision is the last final decision prior to the February 2010 request to reopen service connection for a stomach condition.  The Board finds that there is no earlier communication or action, subsequent to the December 1993 denial and prior to February 2010 claim, which evidenced intent to apply for, or a belief in entitlement to service connection for service connection for a gastrointestinal disability.  See 38 C.F.R. §3.400.  Accordingly, because the claim for service connection for a digestive system/stomach disorder was denied in December 1993, and the Veteran did not appeal that claim, the proper effective date is the later of the date of the claim to reopen and not the date that entitlement arose.  See 38 C.F.R. § 3.400 (q), (r).  While the Veteran asserts that service connection is warranted from the date his disabilities originated in service, the Board emphasizes that VA regulations provide that the proper effective date is the later of the date of the claim, and not the date that entitlement arose.

For these reasons, the Board finds that an effective date prior to February 26, 2010, the date the Veteran filed a claim to reopen service connection for a gastrointestinal disorder, is not warranted.  See 38 C.F.R. §§ 3.1 (p), 3.155(a), 3.158(a).  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Earlier Effective Date for Service Connection for a Left Ankle Scar, to Include on the Basis of CUE

In an October 2012 statement, the Veteran stated that his former representative filed a CUE claim in August 2012, which the Board notes, addressed the claim for an earlier effective date for the award of service connection for a gastrointestinal disorder.  The Veteran contends in the October 2012 statement, in pertinent part, that this filing should have included an earlier effective date for his service-connected left ankle scar, and that this should have been added to the previously filed CUE claim.  He contends that this information was clearly documented in his medical record when he filed for benefits in June 1988.   

In this case, the Veteran appears to contend that the RO committed CUE in the October 2010 rating decision in not granting entitlement to service connection for a left ankle scar from 1988.

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If an appellant wishes to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked, as in a motion for revision or reversal based on CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); see also Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, supra; see also Russell, supra. Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey v. Brown, 6 Vet. App. 377 (1994).

A review of the Veteran's October 2012 statement alleging CUE, the Board finds that his statements are focused on his desire for an earlier effective date with respect to the award of service connection.  He asserted only that he filed an original claim for service-connected disabilities in 1988, and that his disability was documented in the medical record.  

The Board finds that the statement submitted by the Veteran does not allege CUE with specificity.  He has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy in the October 2010 rating decision.  From a reading of the Veteran's statement, the Board finds that he simply has expressed disagreement with the RO's assignment of an effective date of July 9, 2010, and believes that an earlier effective date is warranted.  The Board finds that while this is sufficient to establish a claim for an earlier effective date for the award of service connection, which the Board will address below, it is not a sufficient basis for a claim of CUE.  At a minimum, the Veteran must clearly identify the specific decision which he believes contains error, and the specific issue within that decision.  Absent such contentions, the Board finds that no further consideration is warranted with regard to any general assertions of CUE.

Accordingly, the Board finds that the Veteran has not sufficiently made a valid claim of CUE.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claim without prejudice.  See Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409 (c) which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).

The Board will next address the Veteran's contention that an earlier effective date is warranted for the award of service connection for a gastrointestinal disability.  

In an October 2010 rating decision, the RO granted service connection for a left ankle scar, effective July 9, 2010, the date of the Veteran's claim.  The Veteran contends that an earlier effective date, prior to July 9, 2010 is warranted based on evidence showing that the scar has been present since service.  

In correspondence received on July 9, 2010, the Veteran and his former representative submitted a claim of entitlement to service connection for "a left ankle scar."  A July 2010 VA examination of the ankle showed that the Veteran had two surgical scars on the left ankle.  An August 2010 VA examiner identified one 11 cm by 0.5 cm surgical scar on the left ankle which was from an original operation completed in service, and two other small arthroscopy scars were from a post-service 2009 arthroscopy.  The Veteran reported that the larger scar was painful during examination.  The Board finds that this was the earliest communication received that could be construed as a new formal or informal claim for service connection for a left ankle scar.  

Prior to July 9, 2010, there was no communication or action evidencing intent to apply for, or a belief in entitlement to service connection for a left ankle scar.  See 38 C.F.R. §3.400.  In an initial March 1988 formal application for service connection, the Veteran identified a claim for service connection for a "left ankle fracture and instability."  He did not, however, evidence intent to apply for or a belief in entitlement to service connection for a left ankle scar.  While a December 1988 VA examination noted the presence of a four-inch surgical scar on the ankle, and while the scar was also identified in service treatment records, the Board finds that such findings do not constitute a claim for service connection.  Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The mere presence of a disability does not establish an intent on the part of a Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

There was no mention of a left ankle scar in a later February 2010 formal application for service connection, in which the Veteran claimed of service connection for a stomach injury, bilateral hearing loss and tinnitus.  Other statements from the Veteran, received prior to July 9, 2010, similarly, did not identify any claim for service connection for a left ankle scar.  

Accordingly, the Board finds that the evidence of record reveals that an informal claim for service connection for a left ankle scar was received on July 9, 2010.  The Board finds that there is no earlier communication or action evidencing intent to apply for, or a belief in entitlement to service connection for a left ankle scar.  See 38 C.F.R. §3.400.  

Because the Veteran's scar was shown to have been present in service, the Board finds that the earliest factually ascertainable date that the Veteran was entitled to service connection was from the date of service separation.  While the provisions of 38 C.F.R. § 3.157 (b), allow for the receipt of a VA outpatient or hospital examination or admission to a VA hospital as an informal claim for increased benefits once a claim for compensation has been allowed, the Board finds that the provisions of 38 C.F.R. § 3.157 (b) are not applicable in this case as the Veteran is appealing the effective date of the grant of service connection and not the effective date of a claim for an increased rating.  Accordingly, the proper effective date for the award of service connection, in this case, is the later date of the claim, and not the date that entitlement arose. 

For these reasons, the Board finds that an effective date prior to July 9, 2010, the date the Veteran filed a claim for service connection for a left ankle scar, is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The application to reopen service connection for a left shoulder disability is denied.  

The application to reopen service connection for a right shoulder disability is granted.

Service connection for a right shoulder disability is denied.  

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied. 

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  

Service connection for a low back disability is denied.

Resolving reasonable doubt in the Veteran's favor, service connection for left foot arthritis, plantar fasciitis, and metatarsalgia is granted.  

Service connection for sinusitis is denied.

Service connection for rhinitis is denied.

Service connection for bronchitis is denied.

Service connection for sleep apnea is denied. 

Service connection for herpes zoster is denied.

A higher initial rating in excess of 70 percent for a mood disorder is denied.

An increased rating in excess of 20 percent for a left ankle fracture, status post surgical procedure with posttraumatic arthritis, is denied.  

An extension of the temporary total disability evaluation for post-surgical convalescence beyond December 31, 2011 is denied.

An increased rating in excess of 30 percent for a service-connected gastrointestinal disorder is denied.  

An increased rating in excess of 10 percent for an appendectomy scar is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  

Resolving reasonable doubt in the Veteran's favor, a TDIU is granted.

Reversal of the March 1989 rating decision on the basis of clear and unmistakable error is denied.

The claim for an effective date prior to February 26, 2010 for the award of service connection for a gastrointestinal disorder is denied.

The motion to reverse the October 2010 rating decision, which awarded an effective date of July 9, 2010 for service connection for a left ankle scar, on the basis of CUE is dismissed.

The claim for an effective date prior to July 9, 2010 for the award of service connection for a left ankle scar is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran contends that currently diagnosed right foot and toe disabilities are  related to his service-connected left ankle.  While March 2013 and May 2013 VA opinions addressed the etiology of plantar fasciitis, they did not address diagnoses arthritis, metatarsalgia, and an Achilles ligament rupture shown by the record.  

In that regard, treatment records from Northwest Orthopedic Surgeons dated in May 2003 show that the Veteran was evaluated for bilateral foot pain with classic MTP arthritis and a large calcaneal bursa noted.  X-rays of the right foot shoed mild arthritis.  In August 2004, the Veteran was seen for an Achilles ligament rupture which occurred while he was playing basketball two days prior.  September 2012 treatment records from the University of Minnesota Medical Center identified a scar over the posterior aspect of his right heel consistent with an Achilles tendon rupture and repair.  There was osteoarthritic changes and spurring at the first MTP joint.  The March 2013 VA examination also identified diagnoses of metatarsalgia and right foot degenerative joint disease at the first MTP, though no opinion was offered with regard to these disabilities.  For these reasons, the Board finds that a supplemental medical opinion is necessary to address all diagnosed right foot and right great toe disabilities shown by the record.     

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the VA examiner who conducted the March 2013 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for right foot and right great toe disabilities.  Another examination is not required.  The record should be made available for review in connection with this request.  The record, to include a copy of this remand, must be made available to the examiner for review. 

The VA examiner should offer a supplemental opinion, addressing diagnoses arthritis, metatarsalgia, and an Achilles ligament rupture shown by the record as discussed in the remand above.  

With consideration of such evidence, the VA examiner should provide an opinion as to whether it at least as likely as not that a currently diagnosed right foot and/or right great toe disability is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected left ankle and foot disabilities? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  

2.  After all development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


